Title: From George Washington to Lieutenant Colonel Anthony Walton White, 17 February 1779
From: Washington, George
To: White, Anthony Walton


Sir
Head Quarters Middle Brook 17 Feby 1779

This will be forwarded to you by Richard Peters Esq: of the Board of War with an order for the delivery of a Box of my private papers which are at York Town—As these papers are of very great consequence I must desire you to send an Officer and three or four Men to receive and bring them over by the shortest Route from York Town to this place. The Deputy Quarter Masters must furnish Waggons at the different Stages, except that which sets out from York will come the whole way. Be pleased to give the Officer a charge to be careful in not sufferg the papers to get wet, in passing Brooks and also to see that the Waggon is well covered. Should the Regimental pay Abstracts or any public Accounts be ready, the Officer who has the papers in charge can bring them with him. I am &c.
